DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to Applicant’s amendment and argument filed 5/28/2021.  The Examiner’s found Applicant’s argument persuasive.  Claims 1-9 and 21 are allowed accordingly.
Prior Art
The prior art of Levasseur (5,662,205) discloses a device for sensing predetermined characteristic of an object, such as a coin to determine the validity.  The device having sensors mounted adjacent to the track including a first sensor for optically sensing the presence or absence of a coin moving thereby, a second sensor positioned adjacent to the first sensor for generating an electro-magnetic in the region of the coin when the coin is in certain predetermined positions as determined by the first sensor.
Allowable Subject Matter
Claims 1-9 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a method for tracking a first and second object with an area during a period of time having the step of tracking, via a computer, positions of the first object and the second object at given times as they move about the area during the period of time based on the obtained magnetic field data for the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

June 04, 2021